Citation Nr: 0121713	
Decision Date: 08/28/01    Archive Date: 09/04/01

DOCKET NO.  00-03 640	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to service connection for asthmatic bronchitis 
and pneumoconiosis, secondary to exposure to asbestos during 
service.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Counsel






INTRODUCTION

The appellant had active duty service from September 1970 to 
December 1971.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 1999 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Nashville, Tennessee, which denied the appellant's claim 
seeking service connection for asthmatic bronchitis and 
pneumoconiosis, secondary to exposure to asbestos during 
service.


REMAND

The veteran argues that he has asthmatic bronchitis and 
pneumoconiosis secondary to exposure to asbestos during 
service in the Navy.  His service records include his 
discharge (DD Form 214) which states that his military 
occupation specialty was "ABH" (#7040-000).  Other service 
records indicate that he went to aviation fleet preparatory 
class in June 1970, that his rate was "AA," and that for 
most of his service he was stationed at a Naval Air Station 
(Whiting Field).  The veteran asserts that he spent his time 
at Whiting Field as a firefighter, during which time he was 
exposed to asbestos in the form of asbestos-coated 
firefighting suits, as well as daily contact with asbestos-
coated pipes.  He has further argued that he was told by Dr. 
Beck and also by Dr. Hartman that the pulmonary disease was 
related to exposure to asbestos during service.

VA and non-VA examination reports, dated between 1992 and 
1998, show that the veteran reported that he worked 
underground in coal mines for about 17 years.  He has been 
diagnosed with respiratory disorders that include "coal 
worker's pneumoconiosis," "interstitial fibrosis, non-
specific etiology," chronic obstructive pulmonary disease 
(COPD), and "chronic bronchitis, generalized."  The most 
recent examination report of record is a VA examination 
report, dated in May 1999.  This report shows that the 
diagnoses included COPD, chronic bronchitis, and 
pneumoconiosis.  The examiner stated that a chest X-ray, and 
pulmonary function studies, would be obtained.  However, 
there is no indication that a chest X-ray and/or pulmonary 
function studies were ever obtained, or that the examiner 
ever reviewed such evidence.  For asbestos claims, X-ray 
evidence may be highly relevant to arriving at a diagnosis.  
See e.g., VA Adjudication Procedure Manual M21-1, Part VI, 
paragraph 7.21c (change 52, August 26, 1996).  Therefore, on 
remand, these records should be obtained and forwarded to a 
qualified examiner for comment, or, in the alternative, the 
veteran should be afforded another examination.  

Therefore, the case is REMANDED for action as follows:

1.  The RO should contact the veteran and 
request that he furnish the names, 
addresses, and dates of treatment of all 
medical providers from whom he has 
received treatment for his respiratory 
disorders since May 1999 (i.e., since the 
most recent medical evidence of record).  
After securing any necessary 
authorizations for release of this 
information, the RO should seek to obtain 
copies of all treatment records referred 
to by the veteran, to specifically 
include any records of treatment by Dr. 
Beck and by Dr. Hartman, which are not 
currently part of the claims file.  

2.  The RO should also advise the veteran 
of his right to submit medical evidence 
from Dr. Beck and/or Dr. Hartman 
indicating their opinion that the current 
pulmonary disability is due to exposure 
to asbestos during service.  

3.  The RO should obtain the reports of 
the veteran's chest X-ray and pulmonary 
function tests performed in connection 
with his May 1999 VA examination, and 
forward these records to an examiner for 
comment, to include an opinion as to 
whether it is at least as likely as not 
that any current pulmonary conditions are 
related to exposure to asbestos during 
service.  In the event that the reports 
referred to above are not available, the 
veteran should be afforded a VA 
examination by a pulmonologist to 
determine the nature and extent of all 
current pulmonary pathology.  All 
necessary tests and studies should be 
accomplished and all clinical 
manifestations should be reported in 
detail.  The veteran's claims folder, 
including any determinations regarding 
asbestos exposure, should be made 
available to the examiner in conjunction 
with the examination.  Based upon 
examination and review of the record, the 
examiner should proffer an opinion, with 
supporting analysis, as to whether it is 
at least as likely as not that there is 
an etiological relationship between any 
current pulmonary conditions and the 
veteran's service, to include any 
exposure to asbestos in service.  Reasons 
and bases for all conclusions should be 
provided. 

4.  Thereafter, the RO should 
readjudicate the veteran's claim of 
entitlement to service connection for 
asthmatic bronchitis, and pneumoconiosis, 
secondary to exposure to asbestos during 
service.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (199 4), 
38 U.S.C.A. § 5101 (West Supp. 2001) (Historical and 
Statutory Notes).  In addition, VBA's  Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.


		
	C. W. SYMANSKI
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


